PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/660602
Filing Date: 26 July 2017
Appellant(s): Bhusal et al. 



__________________
Rebecca A. Smirk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2022 and amended on 01/27/2022.
(0) Amendment History
The Appellant, in the amended appeal brief dated 01/27/2022, included the correct copy of the appealed claims and removed any markings from the claims appendix. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Arguments
i. Ground of Rejection No. II under Item C
  It is first argued by the Appellant that the combination of Peter, Ishizaki, Araki and Jain is devoid of any teaching or suggestion of achieving lower sheet resistance to prevent current crowding in n-contact of an LED, while maintaining a higher bandgap to prevent absorption of light emitted by the active layer of the LED.
In the final rejection dated 09/08/2021, the Examiner relied on the combination of teachings in Peter, Ishizaki, Araki and Jain to show why it would have been obvious to one having ordinary skill in the art to arrive at the claimed structure of Appellant’s claims 1 and 8. The Appellant argues against the Examiner’s combination, arguing that the combination does not provide any teaching of the Appellant’s stated benefit from the Appellant’s specification, specifically achieving lower sheet resistance to prevent current crowding in n-contact of an LED, while maintaining a higher bandgap to prevent absorption of light emitted by the active layer of the LED {emphasis added}. 
However, the Examiner rebuts that the prior art is not required to teach the same benefit as the Appellant’s when making an obviousness rejection. Specifically, MPEP 2144(IV) states that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” {emphasis added}. In the final Office action, the Examiner in the 103 rejection of claims 1 and 8 provides rationale for each modification based on teachings from the references themselves. In the rejection, the Examiner brings in a superlattice containing pairs of layers having two different aluminum compositions for the reason of suppressing overflow of a carrier and avoidance of a reduction of luminance. Thus, the introduction of the superlattice with varying high and low aluminum concentration by the Examiner is not “a picking and choosing among broad variables” but instead is based upon an explicit teaching in the Ishizaki reference (e.g., Ishizaki Paras [0037-38]). Next, the Examiner brings in the doping concentration of the respective layers of a superlattice having varying high and low aluminum concentrations with a given range taught in the prior art reference Araki. Thus, the introduction of the doping range of the layers by the Examiner is not a picking a choosing among a number of broad variables but instead is based upon an explicit teaching in the Araki reference (e.g., Araki Para [0367]). Further, the Appellant seems to suggest in the argument that the combination is “combining various disclosures not directly related to each other by the teachings of the cited references.” However, as can be seen, both Ishizaki and Araki are related to light emitting devices, and further, are related to devices having superlattices in which the aluminum concentration varies between high and low. Lastly, the Examiner introduces the idea of the high and low aluminum concentration sublayers having different doping concentrations for the reason of improving hole mobility and/or promote ionization of acceptors in the Jain reference. Thus, the introduction of doping the high and low aluminum concentration sublayers differently is not a picking a choosing among a number of broad variables but instead is based upon an explicit teaching in the Jain reference (e.g., Jain Para [0069]). The rationale from each of the references is sufficient to show why one having ordinary skill in the art would seek to combine the teachings even though the rational may be different from the benefits taught by the Appellant. Lastly, in Appellant’s arguments, the Appellant does not provide any evidence that the teachings and motivation from the references, recited by the Examiner in the rejections, would fail to render to the claimed invention obvious to one having ordinary skill in the art. Thus, the Appellant's argument should not be found to be persuasive and the rejection of claims 1 and 8 using the combination of Peter, Ishizaki, Araki and Jain should be sustained.   

ii. Response to Argument for Ground of Rejection No. II under Item C
It is next argued that the combination in the rejection of claims 1 and 8 improperly relies on hindsight.
In the final rejection dated 09/08/2021, the Examiner relied on the combination of teachings in Peter, Ishizaki, Araki and Jain to show why it would have been obvious to one having ordinary skill in the art to arrive at the claimed structure of Appellant’s claims 1 and 8. The Appellant argues against the Examiner’s combination by stating that the Examiner improperly relied upon hindsight. 
In response, the Examiner acknowledges that there is always some hindsight reasoning included in constructing a case for obviousness as stated by MPEP 2145(X)(A) which states that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning…”. However, the Examiner further points to the later part of that same sentence in MPEP 2145(X)(A) which states “… but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971)”. In the final rejection dated 09/08/2021 the Examiner, in making the combination in the rejections of claims 1 and 8, only took into account knowledge from the prior art relied upon (i.e. knowledge which was within the level of ordinary skill in the art before the effective filing date of the claimed invention). All of the motivations for the combination provided for in the rejections come directly from the art relied upon and do not include knowledge only gleaned from the Appellant’s disclosure. Lastly, the Appellant’s arguments do not provide any evidence that the teachings and motivation from the references, recited by the Examiner in the rejections, would fail to render to the claimed invention obvious to one having ordinary skill in the art. Thus, the Appellant's argument should not be found to be persuasive and the rejection of claims 1 and 8 using the combination of Peter, Ishizaki, Araki and Jain should be sustained.   

iii. Response to Argument for Ground of Rejection No. II under Item C
It is next argued that any suggestion that the prior art disclose, teach or suggest the claimed invention constitutes improper picking, choosing and combining various disclosures not directly related to each other by the teachings of the cited references.
In the final rejection dated 09/08/2021 the Examiner relied on the combination of teachings in Peter, Ishizaki, Araki and Jain to show why it would have been obvious to one having ordinary skill in the art to arrive at the claimed structure of Appellant’s claims 1 and 8. The Appellant argues against the Examiner’s combination, stating that “one would have to pick and choose among a number of broad variables to possibly arrive at the Appellant’s invention”. 
The Examiner disagrees. In the rejection of claims 1 and 8, the Examiner does not improperly pick, choose and combine various disclosures not directly related to each other by the cited references nor pick and choose among broad variables to arrive at the Appellant’s invention. In the final rejection of claims 1 and 8, all of the references relied upon are analogous to each other as they are related to light emitting devices, and further are related to devices having superlattices in which the aluminum concentration varies between high and low. Furthermore, all of the variables identified by the Examiner in the rejection are identified in the relied upon art and provided with motivation. 
Additionally, while the Examiner is not stating that the rejection does this, as has been shown in the rebuttal paragraph above, the Examiner points out that claims 1 and 8 are written in a way that lacks specifics with respect to doping gradient, aluminum gradient and a connection between the two such that one having ordinary skill in the art would be choosing among a number of different variables to possibly arrive at the Appellant’s invention. Nowhere in claims 1 or 8 does the language mention anything about bandgap. Further, the claim language leaves wide open what sublayer the doping concentration is attributed to. The Appellant’s specification also states “higher bandgap layers may be more highly doped, and lower bandgap layers may be less doped. Alternatively, higher bandgap layers may be less doped, and lower bandgap layers may be more highly doped” (e.g., Appellant’s specification, Para [0021]) which seems to show to one having ordinary skill in the art that the bandgap of the layer (i.e., aluminum content of the layer) has no bearing on what the layer is doped. The Examiner further notes, with respect to the doping concentrations, that the doping concentration ranges for the respective layers in the claim overlap with each other, which means that, along with the requirement in the claim that the layers have different doping concentration, the doping concentrations could be different but be different by an extremely small amount such that the impact to the layers is negligible. As such, the Examiner’s combination does not rely on combining different broad variables but combines variables that one having ordinary skill in the art would have found obvious to combine to arrive at one possibility of the Appellant’s broadly worded claimed invention.   
Thus, the Appellant's argument should not be found to be persuasive and the rejection of claims 1 and 8 using the combination of Peter, Ishizaki, Araki and Jain should be sustained.   

iv. Response to Argument for Ground of Rejection No. II under Item C
It is next argued that the Examiner “has used Appellant’s disclosure as a roadmap to identify unrelated elements to the cited references…  to arrive at the claimed invention, when none of the references even remotely suggest… [the invention]” which the Appellant argues is the epitome of impermissible hindsight and cannot support a prima facie case of obviousness.
In the final rejection dated 09/08/2021, the Examiner relied on the combination of teachings in Peter, Ishizaki, Araki and Jain to show why it would have been obvious to one having ordinary skill in the art to arrive at the claimed structure of Appellant’s claims 1 and 8. The Appellant seeks to support their argument by reciting the Court’s finding in Ruiz v. A.B. Chance Co. The Appellant then states that the Examiner “has used Appellant’s disclosure as a roadmap to identify unrelated elements in the cited references… to arrive at the claimed invention, when none of the references even remotely suggest… [the invention]” which “is the epitome of ‘impermissible hindsight,’ and cannot support a prima facie case of obviousness.”
The Examiner disagrees. The Examiner first points to the last portion of the cited Ruiz finding as support that the rejection was not based on hindsight bias. The Court in Ruiz stated:   
The court has provided further assurance of an “as a whole” assessment of the invention under §103 by requiring a showing that an artisan of ordinary skill in the art at the time of the invention, confronted by the same problems as the inventor and with no knowledge of the claimed invention, would select the various elements from the prior art and combine them in the claimed manner.

In the instant case, the Examiner did not use the Appellant’s disclose as a roadmap to identify unrelated elements in the cited references. Instead, the Examiner did as the Court in Ruiz stated. As fully recited in the section “ii. Response to Argument for Ground of Rejection No. II under Item C” above, in which the Examiner cites the elements and motivations from specific references, the Examiner in the rejection of claims 1 and 8 showed why one having ordinary skill in the art would have arrived at the claimed invention by providing specific motivations for the Appellant’s claimed superlattice, doping concentration ranges and claimed doping profile using references which one having ordinary skill in the art would understand as being related as all of the references involve superlattices where pairs of sublayers contain high and low aluminum concentrations. As such, the Examiner’s analysis fulfills the “as a whole” assessment of the invention as laid out by the Court in Ruiz and thus supports a prima facie case of obviousness. Therefore, the Examiner does not find combining the teachings of Ho and Lee to be nonobvious as the Appellant has asserted. 
For the above reasons, it is believed that the rejections should be sustained.

v. Response to Argument for Ground of Rejection under Item III(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claim 2. Therefore, as the Appellant’s arguments with respect to claim 2 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
vi. Response to Argument for Ground of Rejection under Item IV(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claims 3, 4 and 9. Therefore, as the Appellant’s arguments with respect to claims 3, 4 and 9 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
vii. Response to Argument for Ground of Rejection under Item V(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claims 7 and 10. Therefore, as the Appellant’s arguments with respect to claims 7 and 10 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
viii. Response to Argument for Ground of Rejection under Item VI(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claim 12. Therefore, as the Appellant’s arguments with respect to claim 12 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
ix. Response to Argument for Ground of Rejection under Item VII(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claim 13. Therefore, as the Appellant’s arguments with respect to claim 13 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
x. Response to Argument for Ground of Rejection under Item VIII(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully address the Appellant’s arguments with respect to claims 17 and 18. Therefore, as the Appellant’s arguments with respect to claims 17 and 18 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
xi. Response to Argument for Ground of Rejection under Item IX(B)
The Examiner notes that the Appellant’s arguments with respect to claim 19 mirrors (with the exception of the addition of the Choi reference which the Appellant does not specifically argue against) that of the arguments of claims 1 and 8. As such, the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1 and 8 fully addresses the Appellant’s arguments with respect to claims 19 and 20. Therefore, as the Appellant’s arguments with respect to claims 19 and 20 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1 and 8 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above. 
The Examiner only adds the additional rebuttal below as it specifically addresses the Appellant’s Ruiz argument with respect to the specific language in claim 19.
The Examiner notes that the Appellant argues that “one would have to pick and choose among a number of different broad variables to possibly arrive at Appellant’s invention”. While the Examiner is not stating that the rejection does this as has been shown in the rebuttal above, the Examiner points out that claim 19 is written in a way that lacks specifics with respect to doping gradient, aluminum gradient and a connection between the two such that one having ordinary skill in the art would be choosing among a number of different variables to possibly arrive at the Appellant’s invention. Nowhere in claim 19 does the language require that the superlattice has higher and lower aluminum content layers nor does the language mention anything about bandgap. Furthermore, the claim language leaves wide open what sublayer the doping concentration is attributed to. The Appellant’s specification and arguments also state “higher bandgap layers may be more highly doped, and lower bandgap layers may be less doped. Alternatively, higher bandgap layers may be less doped, and lower bandgap layers may be more highly doped.” (e.g., Appellant’s specification para [0021]) which seems to show one having ordinary skill in the art that the bandgap of the layer (i.e., aluminum content of the layer) has no bearing on what the layer is doped. The Examiner further notes, with respect to the doping concentrations, that the doping concentration ranges for the respective layers in the claim overlap with each other, which means that, along with the requirement in the claim that the layers have different doping concentration, the doping concentrations could be different but be different by an extremely small amount such that the impact to the layers is negligible. As such, the Examiner’s combination does not rely on combining different broad variables but combines variables that one having ordinary skill in the art would have found obvious to combine to arrive at one possibility of the Appellant’s broadly worded claimed invention.   

xii. Response to Argument for Ground of Rejection under Item X(B)
The Examiner notes that the Examiner’s rebuttal to the Appellant’s arguments with respect to claims 1, 8 and 19 fully address the Appellant’s arguments with respect to claim 21. Therefore, as the Appellant’s arguments with respect to claim 21 are fully addressed above with the Examiner’s rebuttal to the arguments regarding claims 1, 8 and 19 the Examiner will not repeat the rebuttal in this section but instead refers to the rebuttal written above.  
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                        /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.